J-A22013-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    AUSTIN MIKEL MATHIESON                     :
                                               :
                       Appellant               :   No. 326 WDA 2022

       Appeal from the Judgment of Sentence Entered January 24, 2022
      In the Court of Common Pleas of Mercer County Criminal Division at
                        No(s): CP-43-CR-0000411-2021


BEFORE:      OLSON, J., DUBOW, J., and COLINS, J.*

MEMORANDUM BY OLSON, J.:                            FILED: September 8, 2022

        Appellant, Austin Mikel Mathieson, appeals from the judgment of

sentence entered on January 24, 2022, as made final by the denial of

Appellant’s post-sentence motion on March 1, 2022. We affirm.

        The trial court ably summarized the underlying facts and procedure of

this case:

          On February 9, 2021, Pennsylvania State Police received a
          Child Line referral detailing allegations of sexual abuse. The
          alleged victim was a 16-year-old juvenile female. The alleged
          perpetrator, [Appellant], was identified as a family member
          of the victim. The victim was interviewed on February 15,
          2021. The victim alleged multiple incidents of forcible sexual
          assault over the course of many years. On February 26,
          2021, Pennsylvania State Police Trooper Joseph Morris
          interviewed [Appellant] at PSP Mercer.          In a recorded
          interview, [Appellant] initially repeatedly denied having any
          type of sexual contact with the victim, but later admitted to
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A22013-22


        sexual contact, which [Appellant] claimed was consensual
        and occurred when both [Appellant] and the victim were
        juveniles.

        [Appellant] was subsequently charged with [numerous
        crimes, including rape, statutory sexual assault, sexual
        assault, and incest]. . . . On November 9, 2021, [Appellant
        pleaded] guilty to statutory sexual assault, a felony of the
        second degree[,] in violation of 18 Pa.C.S.A. § 3122.1(a)(1)
        and the remainder of the charges were nol prossed. This
        violation has an offense gravity score of seven. [Appellant’s]
        prior record score was zero. The standard [sentencing] range
        was calculated at [six to 14 months’ imprisonment, plus or
        minus six months,] with statutory limits of [60 – 120 months’
        imprisonment].

Trial Court Opinion, 4/25/22, at 2 (some capitalization omitted).

      On January 24, 2022, the trial court sentenced Appellant to serve a

standard-range sentence of 14 months to three-and-a-half years in a State

Correctional Institution, followed by two years of probation.

      On February 2, 2022, Appellant filed a timely post-sentence motion,

where he requested “that the [trial] court reconsider his sentence and grant

him a county sentence, 12 months less a day with work release.” Appellant’s

Post-Sentence Motion, 2/2/22, at 1. Appellant requested this relief because

his prior record score was zero and because he wished to “continue to work

so that he [could] meet his financial obligations.” Id.

      The trial court denied the post-sentence motion on March 1, 2022 and

Appellant filed a timely notice of appeal. Appellant raises one claim on appeal:

        Whether the [trial] court erred as a matter of law or abused
        its discretion, when the court denied the [post-sentence]
        motion requesting a county sentence instead of a state
        sentence when [Appellant] had no prior convictions and was
        employed[?]

                                     -2-
J-A22013-22



Appellant’s Brief at 5.

      Appellant’s claim on appeal challenges the discretionary aspects of his

sentence.   “[S]entencing is a matter vested in the sound discretion of the

sentencing judge, whose judgment will not be disturbed absent an abuse of

discretion.” Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa. Super.

2001). Pursuant to statute, Appellant does not have an automatic right to

appeal the discretionary aspects of his sentence. See 42 Pa.C.S.A. § 9781(b).

Instead, Appellant must petition this Court for permission to appeal the

discretionary aspects of his sentence. Id.

      As this Court explained:

        [t]o reach the merits of a discretionary sentencing issue, we
        conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, Pa.R.A.P. 902,
        903; (2) whether the issue was properly preserved at
        sentencing or in a motion to reconsider and modify sentence,
        Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal
        defect, Pa.R.A.P. 2119(f); and (4) whether there is a
        substantial question that the sentence appealed from is not
        appropriate under the Sentencing Code, [42 Pa.C.S.A.]
        § 9781(b).

Commonwealth v. Cook, 941 A.2d 7, 11 (Pa. Super. 2007).

      Generally, to raise a substantial question, an appellant must “advance

a colorable argument that the trial judge's actions were: (1) inconsistent with

a specific provision of the Sentencing Code; or (2) contrary to the fundamental

norms which underlie the sentencing process.” Commonwealth v. McKiel,

629 A.2d 1012, 1013 (Pa. Super. 1993); Commonwealth v. Goggins, 748

A.2d 721, 726 (Pa. Super. 2000) (en banc).        Additionally, in determining


                                     -3-
J-A22013-22



whether an appellant has raised a substantial question, we must limit our

review to the appellant's Rule 2119(f) statement. Goggins, 748 A.2d at 726.

This limitation ensures that our inquiry remains “focus[ed] on the reasons for

which the appeal is sought, in contrast to the facts underlying the appeal,

which are necessary only to decide the appeal on the merits.”         Id. at 727

(emphasis omitted).

      Appellant’s sentence falls within the standard sentencing range.

Nevertheless, Appellant claims that the trial court abused its discretion when

it failed to “consider[] rehabilitation [and] sentenc[ed Appellant] to the state

system,” instead of sentencing Appellant to incarceration in a county jail.

Appellant’s Brief at 10. As this Court has held, both of Appellant’s claims raise

a substantial question under the Sentencing Code. See Commonwealth v.

Riggs, 63 A.3d 780, 786 (Pa. Super. 2013) (holding:            a claim that the

sentencing court “failed to consider relevant sentencing criteria, including the

protection of the public, the gravity of the underlying offense and the

rehabilitative needs” of the defendant, does raise a substantial question under

the Sentencing Code); Commonwealth v. Fullin, 892 A.2d 843, 850 (Pa.

Super. 2006) (holding: a claim that “the trial court abused its discretion by

ordering [the appellant] to serve his sentence in a state correctional institution

rather than in a county facility” raises a substantial question). Thus, we will

address the merits of Appellant's discretionary sentencing claim.

      With respect to our standard of review, we have held that “sentencing

is a matter vested in the sound discretion of the sentencing judge, whose

                                      -4-
J-A22013-22



judgment     will   not   be   disturbed   absent    an   abuse    of   discretion.”

Commonwealth v. Ritchey, 779 A.2d 1183, 1185 (Pa. Super. 2001). We

have explained:

          An abuse of discretion is more than a mere error of judgment;
          thus, a sentencing court will not have abused its discretion
          unless the record discloses that the judgment exercised was
          manifestly unreasonable, or the result of partiality, prejudice,
          bias or ill-will. In more expansive terms, our Court [has
          explained]: An abuse of discretion may not be found merely
          because an appellate court might have reached a different
          conclusion,     but   requires    a    result   of     manifest
          unreasonableness, or partiality, prejudice, bias, or ill-will, or
          such lack of support so as to be clearly erroneous.

          The rationale behind such broad discretion and the
          concomitantly deferential standard of appellate review is that
          the sentencing court is in the best position to determine the
          proper penalty for a particular offense based upon an
          evaluation of the individual circumstances before it.

Commonwealth v. Moury, 992 A.2d 162, 169–170 (Pa. Super. 2010)

(citations and brackets omitted).

        We also adhere to 42 Pa.C.S.A. § 9781, which provides, in pertinent

part:

          (c) Determination on appeal.--The appellate court shall
          vacate the sentence and remand the case to the sentencing
          court with instructions if it finds:

             (1) the sentencing court purported to sentence within the
             sentencing guidelines but applied the guidelines
             erroneously;

             (2) the sentencing court sentenced within the sentencing
             guidelines but the case involves circumstances where the
             application of the guidelines would be clearly
             unreasonable; or


                                        -5-
J-A22013-22



            (3) the sentencing court sentenced outside the
            sentencing guidelines and the sentence is unreasonable.

        In all other cases the appellate court shall affirm the sentence
        imposed by the sentencing court.

        (d) Review of record.--In reviewing the record the appellate
        court shall have regard for:

            (1) The nature and circumstances of the offense and the
            history and characteristics of the defendant.

            (2) The opportunity of the sentencing court to observe
            the defendant, including any presentence investigation.

            (3) The findings upon which the sentence was based.

            (4) The guidelines promulgated by the commission.

42 Pa.C.S.A. § 9781(c) and (d).

      In the case at bar, the trial court clearly considered Appellant’s

rehabilitative needs and acted within its discretion when it sentenced Appellant

to serve his term of confinement in a State Correctional Institution. Indeed,

as the trial court explained:

        In [determining Appellant’s] sentence in this case, [the trial
        court] considered all relevant reliable evidence and all
        mitigating statutory factors as reflected in the record. The
        sentence imposed by [the trial court] was within the standard
        sentencing guideline range. [The trial court] expressly stated
        its rehabilitative goal as part of the decision to sentence
        [Appellant] to a penitentiary sentence. Further, [the trial
        court] found many factors which could have supported an
        aggravated sentence including the allegations of five
        separate incidents of sexual conduct against the victim,
        allegations of force, allegations of threats, and the incestuous
        nature of the crime as well as the apparent lack of remorse
        based on statements in the presentence investigation.
        Mitigating factors [the trial court] considered included several


                                     -6-
J-A22013-22


           of the incidents occurring when [Appellant] and the victim
           [were juveniles], the prior record score of zero, and the "very
           positive letter from the Voltzs," the persons interested in
           subcontracting work to [Appellant].

Trial Court Opinion, 4/25/22, at 6-7.

         The trial court’s explanation demonstrates that it sentenced Appellant

to serve his term of confinement in a State Correctional Institution because it

believed that such confinement was necessary to further Appellant’s

rehabilitative needs. This determination was within the trial court’s discretion

and Appellant’s challenge to the discretionary aspects of his sentence thus

fails.

         Judgment of sentence affirmed. Jurisdiction relinquished.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/8/2022




                                        -7-